Exhibit 10.1

 

Form of Restricted Stock Agreement

to be Used Under 2015 Equity Incentive Plan

 

BELLEROPHON THERAPEUTICS, INC.
RESTRICTED STOCK AGREEMENT

 

Bellerophon Therapeutics, Inc. (the “Company”) hereby grants the following
restricted stock award pursuant to its 2015 Equity Incentive Plan.  The terms
and conditions attached hereto are also a part hereof.

 

Notice of Grant

 

Name of recipient (the “Participant”):

 

 

Grant Date of this restricted stock award (the “Grant Date”):

 

 

Number of shares of the Company’s Common Stock subject to this restricted stock
award (the “Restricted Shares”):

 

 

Number, if any, of Restricted Shares that vest immediately on the Grant Date:

 

 

Restricted Shares that are subject to vesting schedule:

 

 

Vesting Schedule:

 

 

 

This restricted stock award satisfies in full all commitments that the Company
has to the Participant with respect to the issuance of stock, stock options or
other equity securities.

 

 

 

BELLEROPHON THERAPEUTICS, INC.

 

 

 

Signature of Participant

 

 

 

 

By:

 

Street Address

 

 

Name of Officer:

 

 

 

Title:

City/State/Zip Code

 

 

 

--------------------------------------------------------------------------------


 

BELLEROPHON THERAPEUTICS, INC.

 

Restricted Stock Agreement

Incorporated Terms and Conditions

 

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Participant, as set forth on
the Notice of Grant to which these terms and conditions are attached (the
“Notice of Grant”), and subject to the terms and conditions set forth in the
Company’s 2015 Equity Incentive Plan (the “Plan”) are as follows:

 

1.                                      Issuance of Restricted Shares.

 

(a)                                 The number of Restricted Shares set forth in
the Notice of Grant are issued to the Participant, effective as of the Grant
Date (as set forth on the Notice of Grant), in consideration of employment
services rendered and to be rendered by the Participant to the Company.

 

(b)                                 The Restricted Shares will initially be
issued by the Company in book entry form only, in the name of the Participant. 
Following the vesting of any Restricted Shares pursuant to Section 2 below, the
Company shall, if requested by the Participant, issue and deliver to the
Participant a certificate representing the vested Restricted Shares.  The
Participant agrees that the Restricted Shares shall be subject to the forfeiture
provisions set forth in Section 3 of this Agreement and the restrictions on
transfer set forth in Section 4 of this Agreement.

 

2.                                      Vesting Schedule.

 

Unless otherwise provided in this Agreement or the Plan, the Restricted Shares
shall vest in accordance with Vesting Table set forth in the Notice of Grant
(the “Vesting Table”), and upon vesting the transferability restrictions and
forfeiture provisions applicable to such number of Restricted Shares set forth
opposite each vesting date shall terminate and the shares of Common Stock shall
be free from such restrictions and provisions, provided that, on such vesting
date, the Participant is an employee of the Company or any other entity the
employees of which are eligible to receive restricted stock grants under the
Plan (an “Eligible Participant”).  Any fractional number of Restricted Shares
resulting from the application of the percentages in the Vesting Table shall be
rounded down to the nearest whole number of Restricted Shares.

 

3.                                      Forfeiture of Unvested Restricted Shares
Upon Employment Termination.

 

In the event that the Participant ceases to be an Eligible Participant for any
reason or no reason, with or without cause, all of the Restricted Shares that
are unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation of Eligible Participant status.  The
Participant shall have no further rights with respect to any Restricted Shares
that are so forfeited.

 

2

--------------------------------------------------------------------------------


 

4.                                      Restrictions on Transfer.

 

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise encumber, by operation of law or otherwise (collectively “transfer”)
any Restricted Shares, or any interest therein, until such Restricted Shares
have vested, except to the extent permitted by the Plan.  The Company shall not
be required (i) to transfer on its books any of the Restricted Shares which have
been transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such Restricted Shares or to pay dividends to any
transferee to whom such Restricted Shares have been transferred in violation of
any of the provisions of this Agreement.

 

5.                                      Adjustments.

 

The Plan contains provisions covering the treatment of Restricted Shares in a
number of contingencies such as stock splits. Provisions in the Plan for
adjustment with respect to this Award and the related provisions with respect to
successors to the business of the Company are hereby made applicable hereunder
and are incorporated herein by reference.

 

6.                                      Restrictive Legends.

 

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Participant shall bear a legend or other notation upon substantially
the following terms:

 

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

 

7.                                      Rights as a Stockholder.

 

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a stockholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, rights to vote the Restricted Shares
and act in respect of the Restricted Shares at any meeting of shareholders;
provided that, as provided in the Plan, the payment of dividends on unvested
Restricted Shares shall be deferred until after such shares vest.

 

8.                                      Tax Matters.

 

The Participant acknowledges and agrees that any income or other taxes due from
the Participant with respect to the issuance or vesting of the Restricted Shares
pursuant to this Agreement shall be the Participant’s responsibility.  At such
time as the Participant is not aware of any material nonpublic information about
the Company or the Common Stock, the Participant shall execute the instructions
set forth in Annex A attached hereto (the “Automatic Sale Instructions”) as the
means of satisfying such tax obligation.  If the Participant does not execute
the Automatic Sale Instructions prior to an applicable vesting date, then the
Participant agrees that if under applicable law the Participant will owe taxes
at such vesting date on the portion of the Award then vested the Company shall
be entitled to immediate payment from the Participant

 

3

--------------------------------------------------------------------------------


 

of the amount of any tax required to be withheld by the Company.  The Company
shall not deliver any shares of Common Stock to the Participant until it is
satisfied that all required withholdings have been made.

 

9.                                      Confidential Information;
Noncompetition; Work Product.

 

By accepting this restricted stock award, Participant is hereby acknowledging
and agreeing to the provisions set forth in the Confidentiality and
Noncompetition Agreement attached hereto as Exhibit A related to confidential
information, noncompetition and work product.  Without limitation to any other
remedies available under law or those set forth in Exhibit A, the Participant
agrees that if Participant breaches any of the provisions of Exhibit A, then
(i) the Participant shall not be entitled to any further vesting of this
restricted stock award, (ii) any portion of the restricted stock award that
remains outstanding, whether vested or unvested, will be immediately and
automatically forfeited exchange for no consideration, (iii) any Shares acquired
by the Participant upon the vesting of the restricted stock award that continue
to be held by the Participant shall be required to be surrendered immediately
and automatically to the Company in exchange for no consideration and (iv) if
the Participant has sold, transferred or otherwise disposed of any shares of
Common Stock received upon the vesting of the Restricted Shares, then the
Participant shall be required to pay to the Company, in cash, within thirty (30)
days of a written request by the Company for such payment, the amount for which
the Participant sold the Shares.

 

10.                               Provisions of the Plan.

 

This restricted stock award is subject to the provisions of the Plan (including
the provisions relating to amendments to the Plan), a copy of which is furnished
to the Participant with this Agreement.

 

4

--------------------------------------------------------------------------------


 

Annex A

 

Automatic Sale Instructions

 

The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of Restricted Shares on such date shall be paid
through an automatic sale of shares as follows:

 

(a)                                 Upon any vesting of any Restricted Shares
pursuant to Section 2 hereof, the Company shall sell, or arrange for the sale
of, such number of the Restricted Shares no longer subject to the
transferability restrictions and forfeiture provisions under Section 2 as is
sufficient to generate net proceeds sufficient to satisfy the Company’s minimum
statutory withholding obligations with respect to the income recognized by the
Participant upon the lapse of the transfer restrictions and forfeiture
provisions (based on minimum statutory withholding rates for all tax purposes,
including payroll and social security taxes, that are applicable to such
income), and the Company shall retain such net proceeds in satisfaction of such
tax withholding obligations.

 

(b)                                 The Participant hereby appoints the Chief
Executive Officer of the Company his attorney in fact to sell the Participant’s
shares in accordance with this Annex A.  The Participant agrees to execute and
deliver such documents, instruments and certificates as may reasonably be
required in connection with the sale of the Shares pursuant to this Annex A.

 

(c)                                  The Participant represents to the Company
that, as of the date hereof, he or she is not aware of any material nonpublic
information about the Company or the Common Stock.  The Participant and the
Company have structured this Agreement, including this Annex A, to constitute a
“binding contract” relating to the sale of Common Stock, consistent with the
affirmative defense to liability under Section 10(b) of the Securities Exchange
Act of 1934 under Rule 10b5-1(c) promulgated under such Act.

 

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

 

 

 

 

 

 

Participant Name:

 

 

 

 

 

Date:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIDENTIALITY AND NONCOMPETITION AGREEMENT

 

I.                                        The Participant acknowledges that the
Participant’s employment by or other service to the Company will, throughout
such employment or service period, bring the Participant into close contact with
the confidential affairs of the Company and its subsidiaries, including access
to information about their client and customer lists and information concerning
proprietary manufacturing formulations and processes, costs, profits, real
estate, markets, sales, products, key personnel, pricing policies, operational
methods, patents, research and development, technical processes, and other
business affairs and methods, plans for future product development and other
information not readily available to the public.  The Participant further
acknowledges that the services to be performed by the Participant are of a
special, unique, unusual, extraordinary and intellectual character.  The
Participant further acknowledges that the business of the Company and its
subsidiaries is international in scope, that the Company and its subsidiaries
competes in nearly all of their business activities with other entities that are
or could be located in nearly any part of the world and that the nature of the
Participant’s services, position and expertise are such that the Participant is
capable of competing with the Company and its subsidiaries from nearly any
location in the world.  In recognition of the foregoing, the Participant
covenants and agrees:

 

1.  For Participants Resident in States Other Than California, Wisconsin, Texas,
and Louisiana:

 

(a)                                 The Participant, at all times while the
Participant is an employee of or service provider to the Company and thereafter,
shall hold in a fiduciary capacity for the benefit of the Company all secret,
trade, proprietary or confidential information, knowledge or data relating to
the Company or any of its affiliated companies and shareholders, and their
respective businesses, that the Participant obtains during the Participant’s
employment by the Company or any of its affiliated companies and that is not
public knowledge (other than as a result of the Participant’s violation of this
Section (a)) (“Confidential Information”).  The Participant shall not
communicate, divulge or disseminate Confidential Information at any time during
or after the Participant’s employment with or service to the Company, except
with the prior written consent of the Company or as otherwise required by law or
legal process.  Nothing in this paragraph diminishes or limits any protection
granted by law to trade secrets or relieves the Participant of any duty not to
disclose, use, or misappropriate any information that is a trade secret, for as
long as such information remains a trade secret.

 

(b)                                 During the “Noncompetition Period,” the
Participant shall not, without the prior written consent of the Board, engage in
or become associated with a “Competitive Activity.”  For purposes of these
provisions:  (i) the “Noncompetition Period” means the period commencing on the
Grant Date (set forth in the Notice of Grant) and ending on the twelve-month
anniversary of the date upon which Participant’s employment with or service to
the Company is terminated for any reason (the “Date of Termination”); (ii) a
“Competitive Activity” means any business or other endeavor that engages in
clinical or pre-clinical research or development, manufacturing, marketing,
sales, or commercialization of products or services that directly or indirectly
compete with, or are a therapeutic alternative to, either (x) the products of,
or services engaged in by, the

 

6

--------------------------------------------------------------------------------


 

Company or any of its subsidiaries at the Date of Termination in any geographic
location in the United States or, if different, the country in which the
Participant primarily performs services for the Company or (y) the products
proposed to be developed or commercialized, or services proposed to be engaged
in, by the Company or any of its subsidiaries at the Date of Termination in any
geographic location in the United States or, if different, the country in which
the Participant primarily performs services for the Company (provided that
clause (y) shall apply only to any proposed business activity as to which the
Company or any of its subsidiaries has devoted significant and documented
efforts at the Date of Termination, whether internally or through acquisition,
licensing or other business development activities); provided, however, that the
Participant shall not be engaged in a Competitive Activity if the Participant is
providing services to a division or subsidiary of a multi-division entity or
holding company, so long as no division or subsidiary to which the Participant
provides services is in competition with the Company or its subsidiaries, and
the Participant does not otherwise engage in a Competitive Activity on behalf of
the multi-division entity or any competing division or subsidiary; and (iii) the
Participant shall be considered to have become “associated with a Competitive
Activity” if the Participant becomes directly or indirectly involved as an
owner, investor (other than a passive stockholder of less than five percent (5%)
of a corporation the securities of which are traded on a national securities
exchange), employee, officer, director, consultant, independent contractor,
agent, partner, advisor, or in any other capacity in a role where Participant
may draw upon the goodwill of the Company or where Participant’s knowledge of
the Confidential Information of the Company is likely to affect Participant’s
decisions or actions with regard to the Competitive Activity, to the detriment
of Company.

 

(c)                                  During the Noncompetition Period, the
Participant shall not, on the Participant’s own behalf or on behalf of any other
person, firm or entity (x) directly or indirectly hire, solicit, induce or
attempt to solicit or induce any employee of the Company or any of its
subsidiaries to terminate his employment with the Company or any of its
subsidiaries, or to provide any assistance whatsoever to any person, firm or
entity engaged in a Competitive Activity, or (y) directly or indirectly induce
any business, entity or person with which the Company or any of their
subsidiaries has a business relationship to terminate or alter such business
relationship.

 

(d)                                 In addition to such other rights and
remedies as the Company may have at equity or in law with respect to any breach
of these provisions, if the Participant commits a material breach of any of
these provisions, the Company shall have the right to seek to have such
provisions specifically enforced by any court having equity jurisdiction
(without any obligation to post a bond or other security); it being acknowledged
and agreed that any such breach or threatened breach will cause irreparable
injury to the Company and that money damages alone will not provide an adequate
remedy to the Company.

 

(e)                                  The Participant acknowledges that while the
Participant is an employee of or service provider to the Company, the
Participant may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, computer programs and
software material, ideas and discoveries, whether patentable or copyrightable or
not (all of the foregoing being collectively referred to herein as “Work
Product”), and that various business opportunities shall be presented to the
Participant by reason of the Participant’s employment by the Company.  The
Participant acknowledges that all of the foregoing shall be owned by and belong
exclusively to

 

7

--------------------------------------------------------------------------------


 

the Company and that the Participant shall have no personal interest therein and
the Participant does hereby assign all rights, title and interest therein to the
Company; provided that they are either related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries, or are,
in the case of Work Product, conceived or made on the Company’s time or with the
use of the Company’s facilities or materials, or, in the case of business
opportunities, are presented to the Participant for the possible interest or
participation of the Company or any of its subsidiaries.  The Participant agrees
that the Participant will not assert any rights to any Work Product or business
opportunity as having been made or acquired by the Participant prior to the date
hereof.

 

(f)                                   The Participant acknowledges and agrees
that these provisions are necessary to protect the business operations and
affairs of the Company and its subsidiaries.  The Participant understands that
the restrictions set forth in these provisions may limit the Participant’s
ability to earn a livelihood in a business similar that of the Company, but the
Participant nevertheless believes that the Participant has received and will
receive sufficient consideration and other benefits as an employee of or service
provider to the Company, including without limitation, the restricted stock
award granted by the Company and memorialized in the Agreement to which these
provisions are attached, to justify clearly such restrictions which, in any
event (given the Participant’s education, skills and ability), the Participant
does not believe would prevent the Participant from earning a livelihood.

 

2.  For Participants Resident in California:

 

(a)                              The Participant, at all times while the
Participant is an employee of or service provider to the Company and thereafter,
shall hold in a fiduciary capacity for the benefit of the Company all secret,
trade, proprietary or confidential information, knowledge or data relating to
the Company or any of its subsidiaries companies and shareholders, and their
respective businesses, that the Participant obtains during the Participant’s
employment by the Company or any of its subsidiaries and that is not public
knowledge (other than as a result of the Participant’s violation of this
Section (a)) (“Confidential Information”).  The Participant shall not
communicate, divulge or disseminate Confidential Information at any time during
or after the Participant’s employment with or service to the Company, except
with the prior written consent of the Company or as otherwise required by law or
legal process.

 

(b)                                 During the “Noncompetition Period,” the
Participant shall not, without the prior written consent of the Board, engage in
or become associated with a “Competitive Activity.”  For purposes of these
provisions:  (i) the “Noncompetition Period” means the period commencing on the
Grant Date (set forth in the Notice of Grant) and ending on the date upon which
Participant’s employment with or service to the Company is terminated for any
reason (the “Date of Termination”); (ii) a “Competitive Activity” means any
business or other endeavor that engages in clinical or pre-clinical research or
development, manufacturing, marketing, sales, or commercialization of products
or services that directly or indirectly compete with, or are a therapeutic
alternative to, either (x) the products of, or services engaged in by, the
Company or any of its subsidiaries during the Noncompetition Period in any
geographic location in the United States or, if different, the country in which
the Participant primarily performs services for the Company or (y) the products
proposed to be developed or commercialized, or services proposed

 

8

--------------------------------------------------------------------------------


 

to be engaged in, by the Company or any of its subsidiaries during the
Noncompetition Period in any geographic location in the United States or, if
different, the country in which the Participant primarily performs services for
the Company (provided that clause (y) shall apply only to any proposed business
activity as to which the Company or any of its subsidiaries has devoted
significant and documented efforts during the Noncompetition Period, whether
internally or through acquisition, licensing or other business development
activities); provided, however, that the Participant shall not be engaged in a
Competitive Activity if the Participant is providing services to a division or
subsidiary of a multi-division entity or holding company, so long as no division
or subsidiary to which the Participant provides services is in competition with
the Company or its subsidiaries, and the Participant does not otherwise engage
in a Competitive Activity on behalf of the multi-division entity or any
competing division or subsidiary; and (iii) the Participant shall be considered
to have become “associated with a Competitive Activity” if the Participant
becomes directly or indirectly involved as an owner, investor (other than a
passive stockholder of less than five percent (5%) of a corporation the
securities of which are traded on a national securities exchange), employee,
officer, director, consultant, independent contractor, agent, partner, advisor,
or in any other capacity calling for the rendition of the Participant’s personal
services, with any individual, partnership, corporation or other organization
that is engaged directly or indirectly in a Competitive Activity.

 

(c)                                  During both the Noncompetition Period and
the twelve-month period following the Date of Termination, the Participant shall
not, on the Participant’s own behalf or on behalf of any other person, firm or
entity, directly or indirectly, solicit, induce or attempt to solicit or induce
any employee of the Company or any of its subsidiaries to terminate his
employment with the Company or any of its subsidiaries, or to provide any
assistance whatsoever to any person, firm or entity engaged in a Competitive
Activity.  During the Noncompetition Period, the Participant shall not directly
or indirectly induce any business, entity or person with which the Company or
any of its subsidiaries has a business relationship to terminate or alter such
business relationship.

 

(d)                                 In addition to such other rights and
remedies as the Company may have at equity or in law with respect to any breach
of these provisions, if the Participant commits a material breach of any of
these provisions, the Company shall have the right to seek to have such
provisions specifically enforced by any court having equity jurisdiction
(without any obligation to post a bond or other security); it being acknowledged
and agreed that any such breach or threatened breach will cause irreparable
injury to the Company and that money damages alone will not provide an adequate
remedy to the Company.

 

(e)                                  The Participant agrees to assign and does
hereby assign to the Company (or any person or entity designated by the Company)
all his/her right, title and interest in and to all inventions, improvements,
new contributions, literary property, computer programs and software material,
ideas and discoveries, whether patentable or copyrightable or not (all of the
foregoing being collectively referred to herein as “Work Product”) and all
related patents, patent applications, copyrights and copyright applications to
the maximum extent permitted by Section 2870 of the California Labor Code or any
like statute of any other state.  The Participant hereby also waives all claims
to moral rights in any Work Product.  The Participant understands that the
provisions of this Agreement requiring assignment of Work Product to the Company
do not apply to any invention which qualifies fully under the provisions of
California Labor Code Section 2870

 

9

--------------------------------------------------------------------------------


 

(attached hereto as Appendix A).  The Participant agrees to advise the Company
promptly in writing of any invention that he/she believes meets the criteria in
Section 2870 and is not otherwise disclosed on Appendix B.

 

(f)                                   The Participant acknowledges and agrees
that these provisions are necessary to protect the business operations and
affairs of the Company and its subsidiaries.  The Participant understands that
the restrictions set forth in these provisions may limit the Participant’s
ability to earn a livelihood in a business similar that of the Company, but the
Participant nevertheless believes that the Participant has received and will
receive sufficient consideration and other benefits as an employee of or service
provider to the Company, including without limitation, the restricted stock
award granted by the Company and memorialized in the Agreement to which these
provisions are attached, to justify clearly such restrictions which, in any
event (given the Participant’s education, skills and ability), the Participant
does not believe would prevent the Participant from earning a livelihood.

 

3.                                      For Participants Resident in Wisconsin
and Texas

 

(a)                                 Company will provide Participant with access
to secret, trade, proprietary or confidential information relating to Company
and its subsidiaries and shareholders that is not readily available outside
Company or its subsidiaries and that Company and its subsidiaries take steps to
protect (“Confidential Information”).  (“Confidential Information” shall not
include information that Participant can prove (i) was in the public domain,
being publicly and openly known through lawful and proper means, (ii) was
independently developed or acquired by Participant without reliance in any way
on other Confidential Information of Company or any subsidiary or (iii) was
approved by Company for use and disclosure by Participant without restriction.) 
The Participant shall not communicate, divulge, or disseminate Confidential
Information where such disclosure would be detrimental to the interests of
Company (except as required by law), but only for so long as such Confidential
Information continues to be not generally known to, and not readily
ascertainable through proper means by, Company’s competitors.  The promises
contained in this paragraph are not intended to preclude Participant from being
gainfully employed by another or on his or her own, but are intended to prohibit
him or her from using the confidential or proprietary information described
herein in a manner that is not for the financial benefit of Company.  Nothing in
this paragraph diminishes or limits any protection granted by law to trade
secrets or relieves the Participant of any duty not to disclose, use, or
misappropriate any information that is a trade secret, for as long as such
information remains a trade secret.

 

(b)                                 Independent of any other restriction, the
Participant during the “Noncompetition Period” shall not, for him(her)self, or
on behalf of any other person or entity, directly or indirectly provide services
to a “Direct Competitor” in a role where Participant will be expected to draw
upon the customer goodwill he gained while with Company or where Participant’s
knowledge of “Confidential Information” is likely to affect Participant’s
decisions or actions for the Direct Competitor to the detriment of Company.  For
purposes of this provision:  (i) the “Noncompetition Period” means the period
commencing on the Grant Date (set forth in the Notice of Grant) and ending on
the twelve-month anniversary of the date upon which Participant’s employment
with or service to the Company is terminated for any reason (the “Date of
Termination”); (ii) a “Direct Competitor” means any business or other endeavor
that engages

 

10

--------------------------------------------------------------------------------


 

in clinical or pre-clinical research or development, manufacturing, marketing,
sales, or commercialization of “Competitive Products or Services” in any
geographic location in the United States (except that “Direct Competitor” does
not include any business which the parties have agreed in writing to exclude
from the definition, and Company will not unreasonably or arbitrarily withhold
such agreement); and (iii) “Competitive Products or Services” means products or
services that serve the same function as or are a therapeutic alternative to
products or services that Company or its subsidiaries offered at the Date of
Termination, or to products or services under development or commercialization
by Company or its subsidiaries at the Date of Termination (with development or
commercialization demonstrated by significant and documented efforts, whether
internally or through acquisition, licensing or other business development
activities).

 

(c)                                  Independent of any other restriction, for a
period of one year after Participant’s employment with or service to the Company
is terminated for any reason, the Participant shall not, on the Participant’s
own behalf or on behalf of any other person, firm or entity, directly or
indirectly induce any business, entity or person with which the Company or its
subsidiaries has a business relationship (collectively, “Business Associates”)
to terminate or alter such business relationship (provided that clause (y) shall
apply only to those Business Associates who did business with the Company within
the last six months of Participant’s employment or service and (1) about whom
Participant, as a result of his or her employment or service, had access to
confidential information or goodwill that would assist in solicitation of such
Person, or (2) with whom Participant personally dealt on behalf of Company in
the twelve months immediately preceding the last day of Participant’s employment
or service and that Participant was introduced to or otherwise had business
contact with such Business Associate as a result of his or her employment or
service with the Company).

 

(d)                                 Independent of any other restriction,
Participant shall not, either personally or in conjunction with others, either
(a) solicit, interfere with, or endeavor to cause any employee of Company or its
subsidiaries to leave such employment or (b) otherwise induce or attempt to
induce any such employee to terminate employment with Company or its
subsidiaries.  Nothing in this paragraph is meant to prohibit an employee of
Company or its subsidiaries who is not a party to this Agreement from becoming
employed by another organization or person.

 

(e)                                  In addition to such other rights and
remedies as the Company may have at equity or in law with respect to any breach
of these provisions, if the Participant commits a material breach of any of
these provisions, the Company shall have the right to seek to have such
provisions specifically enforced by any court having equity jurisdiction
(without any obligation to post a bond or other security); it being acknowledged
and agreed that any such breach or threatened breach will cause irreparable
injury to the Company and that money damages alone will not provide an adequate
remedy to the Company.

 

(f)                                   The Participant acknowledges that while
the Participant is an employee of or service provider to the Company, the
Participant may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, computer programs and
software material, ideas and discoveries, whether patentable or copyrightable or
not (all of the foregoing being collectively referred to herein as “Work
Product”), and that various business opportunities shall

 

11

--------------------------------------------------------------------------------


 

be presented to the Participant by reason of the Participant’s employment by the
Company.  The Participant acknowledges that all of the foregoing shall be owned
by and belong exclusively to the Company and that the Participant shall have no
personal interest therein and the Participant does hereby assign all rights,
title and interest therein to the Company; provided that they are either related
in any manner to the business (commercial or experimental) of the Company or any
of its subsidiaries, or are, in the case of Work Product, conceived or made on
the Company’s time or with the use of the Company’s facilities or materials, or,
in the case of business opportunities, are presented to the Participant for the
possible interest or participation of the Company or any of its subsidiaries. 
The Participant agrees that the Participant will not assert any rights to any
Work Product or business opportunity as having been made or acquired by the
Participant prior to the date hereof.

 

(g)                                  The Participant acknowledges and agrees
that these provisions are necessary to protect the business operations and
affairs of the Company and its subsidiaries.  The Participant understands that
the restrictions set forth in these provisions may limit the Participant’s
ability to earn a livelihood in a business similar that of the Company, but the
Participant nevertheless believes that the Participant has received and will
receive sufficient consideration and other benefits as an employee of or service
provider to the Company, including without limitation, the restricted stock
award granted by the Company and memorialized in the Agreement to which these
provisions are attached, to justify clearly such restrictions which, in any
event (given the Participant’s education, skills and ability), the Participant
does not believe would prevent the Participant from earning a livelihood.

 

4.                                      For Participants Resident in Louisiana

 

(a)                                 Company will provide Participant with access
to secret, trade, proprietary or confidential information relating to Company
and its subsidiaries and shareholders that is not readily available outside
Company or its subsidiaries and that Company and its subsidiaries take steps to
protect (“Confidential Information”).  (“Confidential Information” shall not
include information that Participant can prove (i) was in the public domain,
being publicly and openly known through lawful and proper means, (ii) was
independently developed or acquired by Participant without reliance in any way
on other Confidential Information of Company or any subsidiary or (iii) was
approved by Company for use and disclosure by Participant without restriction.) 
The Participant shall not communicate, divulge or disseminate Confidential
Information at any time during or after the Participant’s employment with or
service to the Company, except with the prior written consent of the Company or
as otherwise required by law or legal process.  Nothing in this paragraph
diminishes or limits any protection granted by law to trade secrets or relieves
the Participant of any duty not to disclose, use, or misappropriate any
information that is a trade secret, for as long as such information remains a
trade secret.

 

(b)                                 During the “Noncompetition Period,” the
Participant shall not, without the prior written consent of the Board, engage in
or become associated with a “Competitive Activity” in West Baton Rouge Parish or
any parish or county in the United States where Company does business.  For
purposes of these provisions:  (i) the “Noncompetition Period” means the period
commencing on the Grant Date (set forth in the Notice of Grant) and ending on
the twelve-month anniversary of the date upon which Participant’s employment
with or service to the Company is

 

12

--------------------------------------------------------------------------------


 

terminated for any reason (the “Date of Termination”); (ii) a “Competitive
Activity” means any business or other endeavor that engages in clinical or
pre-clinical research or development, manufacturing, marketing, sales, or
commercialization of products or services that directly or indirectly compete
with, or are a therapeutic alternative to, either (x) the products of, or
services engaged in by, the Company or any of its subsidiaries at the Date of
Termination or (y) the products proposed to be developed or commercialized, or
services proposed to be engaged in, by the Company or any of its subsidiaries at
the Date of Termination (provided that clause (y) shall apply only to any
proposed business activity as to which the Company or any of its subsidiaries
has devoted significant and documented efforts at the Date of Termination,
whether internally or through acquisition, licensing or other business
development activities); provided, however, that the Participant shall not be
engaged in a Competitive Activity if the Participant is providing services to a
division or subsidiary of a multi-division entity or holding company, so long as
no division or subsidiary to which the Participant provides services is in
competition with the Company or its subsidiaries, and the Participant does not
otherwise engage in a Competitive Activity on behalf of the multi-division
entity or any competing division or subsidiary; and (iii) the Participant shall
be considered to have become “associated with a Competitive Activity” if the
Participant becomes directly or indirectly involved as an owner, investor (other
than a passive stockholder of less than five percent (5%) of a corporation the
securities of which are traded on a national securities exchange), employee,
officer, director, consultant, independent contractor, agent, partner, advisor,
or in any other capacity in a role where Participant’s ability to draw upon the
goodwill or Confidential Information of the Company is likely to affect
Participant’s decisions or actions with regard to the Competitive Activity, to
the detriment of Company.

 

(c)                                  During the Noncompetition Period, the
Participant shall not, on the Participant’s own behalf or on behalf of any other
person, firm or entity (x) directly or indirectly hire, solicit, induce or
attempt to solicit or induce any employee of the Company or any of its
subsidiaries to terminate his employment with the Company or any of its
subsidiaries, or to provide any assistance whatsoever to any person, firm or
entity engaged in a Competitive Activity, or (y) directly or indirectly induce
any business, entity or person with which the Company or any of their
subsidiaries has a business relationship to terminate or alter such business
relationship.

 

(d)                                 In addition to such other rights and
remedies as the Company may have at equity or in law with respect to any breach
of these provisions, if the Participant commits a material breach of any of
these provisions, the Company shall have the right to seek to have such
provisions specifically enforced by any court having equity jurisdiction
(without any obligation to post a bond or other security); it being acknowledged
and agreed that any such breach or threatened breach will cause irreparable
injury to the Company and that money damages alone will not provide an adequate
remedy to the Company.

 

(e)                                  The Participant acknowledges that while the
Participant is an employee of or service provider to the Company, the
Participant may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, computer programs and
software material, ideas and discoveries, whether patentable or copyrightable or
not (all of the foregoing being collectively referred to herein as “Work
Product”), and that various business opportunities shall be presented to the
Participant by reason of the Participant’s employment by the Company.  The

 

13

--------------------------------------------------------------------------------


 

Participant acknowledges that all of the foregoing shall be owned by and belong
exclusively to the Company and that the Participant shall have no personal
interest therein and the Participant does hereby assign all rights, title and
interest therein to the Company; provided that they are either related in any
manner to the business (commercial or experimental) of the Company or any of its
subsidiaries, or are, in the case of Work Product, conceived or made on the
Company’s time or with the use of the Company’s facilities or materials, or, in
the case of business opportunities, are presented to the Participant for the
possible interest or participation of the Company or any of its subsidiaries. 
The Participant agrees that the Participant will not assert any rights to any
Work Product or business opportunity as having been made or acquired by the
Participant prior to the date hereof.

 

(f)                                   The Participant acknowledges and agrees
that these provisions are necessary to protect the business operations and
affairs of the Company and its subsidiaries.  The Participant understands that
the restrictions set forth in these provisions may limit the Participant’s
ability to earn a livelihood in a business similar that of the Company, but the
Participant nevertheless believes that the Participant has received and will
receive sufficient consideration and other benefits as an employee of or service
provider to the Company, including without limitation, the restricted stock
award granted by the Company and memorialized in the Agreement to which these
provisions are attached, to justify clearly such restrictions which, in any
event (given the Participant’s education, skills and ability), the Participant
does not believe would prevent the Participant from earning a livelihood.

 

II.                                   To the extent permitted by law, any
restriction set forth in this Agreement that is found by any court of competent
jurisdiction to be unreasonable because it extends for too long a period of time
or over too great a range of activities or in too broad a geographic area, may
be interpreted to extend only over the maximum period of time, range of
activities or geographic area deemed to be reasonable.

 

III.                              To the extent permitted by law, the invalidity
of any provision of this Agreement will not and shall not be deemed to affect
the validity of any other provision.  In the event that any provision of this
Agreement is held to be invalid, it shall be considered expunged, and the
parties agree that the remaining provisions shall be deemed to be in full force
and effect as if they had been executed by both parties subsequent to the
expungement of the invalid provision.

 

14

--------------------------------------------------------------------------------


 

APPENDIX A

TO CONFIDENTIALITY AND NONCOMPETITION AGREEMENT

 

CALIFORNIA LABOR CODE SECTION 2870

 

(a)                                 Any provision in an employment agreement
which provides that an employee shall assign, or offer to assign, any of his or
her rights in an invention to his or her employer shall not apply to an
invention that the employee developed entirely on his or her own time without
using the employer’s equipment, supplies, facilities, or trade secret
information except for those inventions that either:

 

(1)                                 Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer; or

 

(2)                                 Result from any work performed by the
employee for the employer.

 

(b)                                 To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.

 

15

--------------------------------------------------------------------------------


 

APPENDIX B

TO CONFIDENTIALITY AND NONCOMPETITION AGREEMENT

 

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP:

 

Title

 

Date

 

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------